                    Case 19-55832            Doc 1       Filed 04/13/19 Entered 04/13/19 13:01:33                              Desc Main
                                                           Document     Page 1 of 15
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                INTEGRITY BRANDS, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Uncle Maddios Pizza
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  21 Ferry Landing Lane, Apt 1413
                                  Atlanta, GA 30305
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-55832                Doc 1       Filed 04/13/19 Entered 04/13/19 13:01:33                             Desc Main
Debtor
                                                               Document     Page 2 ofCase
                                                                                      15 number (if known)
          INTEGRITY BRANDS, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-55832            Doc 1        Filed 04/13/19 Entered 04/13/19 13:01:33                                 Desc Main
Debtor
                                                            Document     Page 3 ofCase
                                                                                   15 number (if known)
         INTEGRITY BRANDS, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-55832            Doc 1       Filed 04/13/19 Entered 04/13/19 13:01:33                                Desc Main
Debtor
                                                           Document     Page 4 ofCase
                                                                                  15 number (if known)
          INTEGRITY BRANDS, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 13, 2019
                                                  MM / DD / YYYY


                             X   /s/ Matthew Andrew, CEO                                                 Matthew Andrew, CEO
                                 Signature of authorized representative of debtor                        Printed name

                                 Title




18. Signature of attorney    X   /s/ Leslie Pineyro                                                       Date April 13, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Leslie Pineyro 969800
                                 Printed name

                                 Jones & Walden, LLC
                                 Firm name

                                 21 Eighth Street, NE
                                 Atlanta, GA 30309
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-564-9300                  Email address      info@joneswalden.com

                                 969800 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                      Case 19-55832                    Doc 1         Filed 04/13/19 Entered 04/13/19 13:01:33                                      Desc Main
                                                                       Document     Page 5 of 15

 Fill in this information to identify the case:
 Debtor name INTEGRITY BRANDS, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Coltrin &                                                                                                                                                                  $4,500.00
 Associates, Inc.
 801 Floral Vale Blvd
 Morrisville, PA
 19067
 Davis Pickren                                                                                                                                                          $177,566.00
 Seydel & Sneed
 2300 Marquis Two
 Tower
 2385 Peachtree
 Center Ave
 Atlanta, GA 30303
 DLA Piper LLC                                                                                                                                                              $6,483.10
 One Atlantic Center
 1201 W. Peachtree
 Street #2800
 Atlanta, GA 30309
 Forum Analytics                                                                                                                                                          $18,330.20
 PO Box 848844
 Los Angeles, CA
 90084
 Frazier & Deeter                                                                                                                                                         $53,043.94
 1230 Peachtree
 Street, NE
 Suite 1500
 Atlanta, GA 30309
 Georgia Department                                                                                                                                                       $24,207.18
 of Revenue
 Compliance Division
 1800 Century Blvd,
 Ste 16102
 Atlanta, GA
 30345-3205




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-55832                    Doc 1         Filed 04/13/19 Entered 04/13/19 13:01:33                                      Desc Main
                                                                       Document     Page 6 of 15

 Debtor    INTEGRITY BRANDS, LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Hot Dish                                                                                                                                                                   $1,641.64
 800 Washington Ave
 N
 Suite 205
 Minneapolis, MN
 55401
 Humana                                                                                                                                                                     $4,224.36
 PO Box 3291
 Milwaukee, WI
 53201
 IFX International,                                                                                                                                                         $8,200.00
 Inc.
 12750 High Bluff
 Drive
 Suite 460
 San Diego, CA
 92130
 Jim Killough                                                                                                                                                               $6,956.60
 Syner G Law
 Complex
 6075 Barfield Road
 Atlanta, GA 30328
 Player Law Firm                                                                                                                                                            $1,679.20
 P.O. Box 21005
 Columbia, SC 29221
 Quarles & Brady                                                                                                                                                          $66,980.98
 LLP
 1700 K Street NW
 Suite 825
 Washington, DC
 20006
 Ready Talk                                                                                                                                                                   $924.06
 PO Box 975375
 Dallas, TX
 75397-5375
 Retail Data Systems                                                                                                                                                        $6,009.97
 375 Franklin
 Gateway
 Suite 400
 Marietta, GA 30067
 TAC PNC, LLC                                                                                                                                                             $89,769.36
 P.O. Box 936406
 Atlanta, GA
 31193-6406
 The Peakstone                                                                                                                                                            $36,000.00
 Group
 445 N. Wells Street
 Suite 404
 Chicago, IL 60654
 Toshiba Financial                                                                                                                                                            $900.84
 Services



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-55832                    Doc 1         Filed 04/13/19 Entered 04/13/19 13:01:33                                      Desc Main
                                                                       Document     Page 7 of 15

 Debtor    INTEGRITY BRANDS, LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Westbrook Real                                                                                                                                                           $15,000.00
 Estate, LLC
 9765 Hightower
 Road
 Roswell, GA 30075
 White Star Shops at                                                                                                $137,240.64                        $0.00            $137,240.64
 FSK Mall L
 7904 Woodmont
 Avenue
 Second Floor
 Bethesda, MD 20814
 WRI Retail Pool I, LP                                                                                              $128,457.38                        $0.00            $128,457.38
 191 Peachtree Street
 NE
 34th Floor
 Atlanta, GA 30303




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-55832   Doc 1   Filed 04/13/19 Entered 04/13/19 13:01:33   Desc Main
                              Document     Page 8 of 15

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      413 Investments, LLC
                      1064 Kingdom Drive
                      Greenville, FL 32331



                      Attorney General of Georgia
                      40 Capitol Square SW
                      Atlanta, GA 30334



                      Bahena & Associates LLC
                      3 Church Circle #214
                      Annapolis, MD 21401



                      BW Brands, LLC
                      557 Potomac Drive
                      Tiger, GA 30576



                      CMR Concepts LLC
                      3330 Cobb Parkway
                      Suite 324-194
                      Acworth, GA 30101



                      Coca-Cola
                      One Coca-Cola Plaza
                      Atlanta, GA 30313



                      Coker Restaurant Development
                      3983 La Vista Road, Unit 115
                      Tucker, GA 30084



                      Coltrin & Associates, Inc.
                      801 Floral Vale Blvd
                      Morrisville, PA 19067



                      Comcast
                      P.O. Box 2127
                      Norcross, GA 30091-2127
Case 19-55832   Doc 1   Filed 04/13/19 Entered 04/13/19 13:01:33   Desc Main
                          Document     Page 9 of 15


                  Craig and Brooks Heiser
                  1576 W Sussex Road
                  Atlanta, GA 30306



                  Dale Peterson
                  1689 Timberidge Drive
                  Sidney, OH 45365



                  Davis Pickren Seydel & Sneed
                  2300 Marquis Two Tower
                  2385 Peachtree Center Ave
                  Atlanta, GA 30303



                  Delaware North
                  250 Delaware Ave
                  Buffalo, NY 14202



                  DLA Piper LLC
                  One Atlantic Center
                  1201 W. Peachtree Street #2800
                  Atlanta, GA 30309



                  Don R Heiser
                  5316 Rio Vista Lane
                  Knoxville, TN 37919



                  Enrique Altamirano
                  1555 Bonaventure Blvd
                  Suite 400
                  Fort Lauderdale, FL 33326



                  Excellent Eats, LLC
                  912 Westview Ave
                  Nashville, TN 37205



                  Forum Analytics
                  PO Box 848844
                  Los Angeles, CA 90084
Case 19-55832   Doc 1   Filed 04/13/19 Entered 04/13/19 13:01:33   Desc Main
                         Document     Page 10 of 15


                  Frazier & Deeter
                  1230 Peachtree Street, NE
                  Suite 1500
                  Atlanta, GA 30309



                  Georgia Department of Revenue
                  Compliance Division
                  1800 Century Blvd, Ste 16102
                  Atlanta, GA 30345-3205



                  Gift Card Escrow Liability
                  3575 Piedmont Road, Bldg 15, S
                  Atlanta, GA 30305



                  Hot Dish
                  800 Washington Ave N
                  Suite 205
                  Minneapolis, MN 55401



                  Howwin Pizza Company, LLC
                  2660 Eastchase Lane, Suite 300
                  Montgomery, AL 36117



                  Humana
                  PO Box 3291
                  Milwaukee, WI 53201



                  IFX International, Inc.
                  12750 High Bluff Drive
                  Suite 460
                  San Diego, CA 92130



                  Integrity Brands NAF
                  3575 Piedmont Road
                  Building 15, Suite 250
                  Atlanta, GA 30305
Case 19-55832   Doc 1   Filed 04/13/19 Entered 04/13/19 13:01:33   Desc Main
                         Document     Page 11 of 15


                  Internal Revenue Service
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346



                  International Franchise Assoc.
                  1900 K Street NW
                  Suite 700
                  Washington, DC 20006



                  Jason H. Watson
                  Womble Bond Dickinson
                  271 17th Street NW Suite 2400
                  Atlanta, GA 30363



                  Jenelle Brown
                  3324 Peachtree Road
                  Apt. 1615
                  Atlanta, GA 30326



                  Jim Killough
                  Syner G Law Complex
                  6075 Barfield Road
                  Atlanta, GA 30328



                  Joclyn Blain
                  890 Wilde Run Court
                  Roswell, GA 30075



                  JTM Investments, LLC
                  54 Cherokee Road
                  Moultrie, GA 31768



                  Kaiser Scherer & Schlegel PLLC
                  1410 Spring Hill Road
                  Suite 400
                  Mc Lean, VA 22102
Case 19-55832   Doc 1   Filed 04/13/19 Entered 04/13/19 13:01:33   Desc Main
                         Document     Page 12 of 15


                  KNS Holdings
                  161 Willow Glenn Drive
                  Marietta, GA 30068



                  Lance Dewitt
                  11549 Mossy Oak Drive
                  Orlando, FL 32832



                  Lee N. Katz
                  Katz Partners LLC
                  5116 Ashmont Court
                  Atlanta, GA 30338



                  Libertas Funding
                  382 Greenwich Avenue
                  Suite 2, 2nd Floor
                  Greenwich, CT 06830



                  MA & DJN Investments, LLC
                  4705 Mirabella Place
                  Lutz, FL 33558



                  Maddio's of Tallahassee, Inc.
                  1064 Kingdom Drive
                  Greenville, FL 32331



                  Made to Order, LLC
                  935 E. Mountain Street, Suite
                  Kernersville, NC 27284



                  MADIHOPE, LLC
                  P.O. Box 760
                  Beulah, ND 58523



                  Matthew Andrew
                  21 Ferry Landing Lane
                  Apt 1413
                  Atlanta, GA 30305
Case 19-55832   Doc 1   Filed 04/13/19 Entered 04/13/19 13:01:33   Desc Main
                         Document     Page 13 of 15


                  Nashville Pizza, LLC
                  9415 Raven Hollow Road
                  Brentwood, TN 37027



                  Pippas Pizza, LLC
                  1630 Round Hill Drive
                  Fargo, ND 58104



                  Player Law Firm
                  P.O. Box 21005
                  Columbia, SC 29221



                  Quarles & Brady LLP
                  1700 K Street NW
                  Suite 825
                  Washington, DC 20006



                  R&M Pizza Inc
                  1215 Barnes Drive
                  Bloomington, IN 47401



                  Ready Talk
                  PO Box 975375
                  Dallas, TX 75397-5375



                  Retail Data Systems
                  375 Franklin Gateway
                  Suite 400
                  Marietta, GA 30067



                  Revolution Restaurants, Inc.
                  8250 E. Harvard Ave, #8-106
                  Denver, CO 80231



                  Rising Star Enterprises #1 LLC
                  1411 Nelson Drive
                  Irving, TX 75038
Case 19-55832   Doc 1   Filed 04/13/19 Entered 04/13/19 13:01:33   Desc Main
                         Document     Page 14 of 15


                  S&S Group
                  1410 Spring Hill Road
                  Suite 400
                  Mc Lean, VA 22102



                  Scott Goodrich
                  374 Indian Trail
                  Mooresville, NC 28117



                  Secretary of the Treasury
                  1500 Pennsylvania Ave, NW
                  Washington, DC 20220



                  Steve Chamberlin
                  4488 Club Drive
                  Atlanta, GA 30319



                  TAC PNC, LLC
                  P.O. Box 936406
                  Atlanta, GA 31193-6406



                  The Peakstone Group
                  445 N. Wells Street
                  Suite 404
                  Chicago, IL 60654



                  The Pizza Joint, LLC
                  2108 Fieldstone Cove
                  Jonesboro, AR 72404



                  Tony Brewer
                  955 Wendover Drive
                  Atlanta, GA 30319



                  Toshiba Financial Services
Case 19-55832   Doc 1   Filed 04/13/19 Entered 04/13/19 13:01:33   Desc Main
                         Document     Page 15 of 15


                  UMAD Rogers
                  1410 Spring Hill Road
                  Suite 400
                  Mc Lean, VA 22102



                  Uncle Maddio's of Charlotte
                  319 S. Sharon Amity Road
                  Suite 200 D
                  Charlotte, NC 28211



                  Westbrook Real Estate, LLC
                  9765 Hightower Road
                  Roswell, GA 30075



                  White Star Shops at FSK Mall L
                  7904 Woodmont Avenue
                  Second Floor
                  Bethesda, MD 20814



                  Will Perkins c/o F. Wilson III
                  Wilson Brock & Irby, L.L.C
                  2849 Paces Ferry Rd Ste 700
                  Atlanta, GA 30339



                  WRI Retail Pool I, LP
                  191 Peachtree Street NE
                  34th Floor
                  Atlanta, GA 30303
